Loring, J.
If Fuller’s deed to the defendant did not give him a right of occupation and did reserve a life estate in Fuller, the defendant was not entitled to a verdict as matter of law. In case of such a deed (there being no evidence of a written lease to the defendant outside the deed), the defendant at the most was a tenant at will, his right of occupation was ended by the written lease to the plaintiff, and this action was well brought under R. L. c. 181.
The evidence warranted a finding that Fuller’s deed to the defendant did not give him a right of occupation and did reserve a life estate in Fuller.

Exceptions overruled.